         Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 1 of 42



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------   x
                                                               :
In re AMERICAN REALTY CAPITAL                                  :
PROPERTIES, INC. LITIGATION                                    :   Civil Action No. 15-mc-00040-AKH
                                                               :
                                                               :
                                                               :
This Document Relates To:                                      :
                                                               :
         ALL ACTIONS                                           :
------------------------------------------------------------   x


         ARCP OUTSIDE, NON-MANAGEMENT DIRECTORS’
MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT




                                                          Richard W. Slack
                                                          Christopher L. Garcia
                                                          Evert J. Christensen, Jr.
                                                          Adam J. Bookman
                                                          Aaron J. Curtis
                                                          WEIL, GOTSHAL & MANGES LLP
                                                          767 Fifth Avenue
                                                          New York, New York 10153
                                                          (212) 310-8000

                                                          Attorneys for Defendants Thomas A.
                                                          Andruskevich, Leslie D. Michelson, Edward
                                                          G. Rendell, and William G. Stanley



Dated: February 8, 2019
          Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 2 of 42



                                                  TABLE OF CONTENTS

                                                                                                                                           Page


PRELIMINARY STATEMENT .....................................................................................................1 

STATEMENT OF FACTS ..............................................................................................................5 

A.        ARCP AND ITS OUTSIDE, NON-MANAGEMENT DIRECTORS ................................5 

B.        THE OUTSIDE, NON-MANAGEMENT DIRECTORS’ REASONABLE
          RELIANCE ON GRANT THORNTON’S OPINIONS REGARDING ARCP’S
          “EXPERTISED” FINANCIAL STATEMENTS ................................................................6 

C.        THE OUTSIDE, NON-MANAGEMENT DIRECTORS’ DUE DILIGENCE
          INTO “NON-EXPERTISED” PORTIONS OF THE REGISTRATION
          STATEMENTS....................................................................................................................8 
          1.        The Outside, Non-Management Directors Reviewed and Met to Discuss
                    Each Registration Statement ....................................................................................8 
                    a.         Form S-4 and Proxy Statement/Prospectus Filed in Connection
                               with ARCP’s Acquisition of American Realty Capital Trust, IV,
                               Inc. .............................................................................................................11 
                    b.         Prospectus Supplements and Free Writing Prospectus Filed in
                               Connection with the July 2013 Offering of 3.0% Senior Notes ................11 
                    c.         Form S-4 and Joint Proxy Statement/Prospectus Filed in
                               Connection with ARCP’s Acquisition of Cole Real Estate
                               Investments, Inc. ........................................................................................12 
                    d.         Prospectus Supplements and Free Writing Prospectuses Filed in
                               Connection with the December 2013 Offerings of 3.0% Senior
                               Notes and 3.75% Senior Notes ..................................................................13 
                    e.         Prospectus Supplements Filed in Connection with the May 2014
                               Offering of ARCP Stock ............................................................................13 
          2.        The Outside, Non-Management Directors’ Due Diligence into the Annual
                    and Quarterly Reports ............................................................................................14 
          3.        Other Due Diligence by the Outside, Non-Management Directors .......................19 
                    a.         The Outside, Non-Management Directors Familiarized Themselves
                               with ARCP .................................................................................................19 
                    b.         The Outside, Non-Management Directors Oversaw and
                               Strengthened ARCP’s Internal Controls ....................................................20 

D.        THE OUTSIDE, NON-MANAGEMENT DIRECTORS’ RESPONSE TO THE
          WHISTLEBLOWER COMPLAINT .................................................................................21 


                                                                       i
           Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 3 of 42



                                                  TABLE OF CONTENTS
                                                      (continued)

                                                                                                                                    Page

LEGAL STANDARD....................................................................................................................22 

ARGUMENT .................................................................................................................................22 
I.        THE OUTSIDE, NON-MANAGEMENT DIRECTORS REASONABLY
          RELIED ON GRANT THORNTON WITH RESPECT TO “EXPERTISED”
          PORTIONS OF ARCP’S REGISTRATION STATEMENTS ..........................................22 
II.       THE OUTSIDE, NON-MANAGEMENT DIRECTORS CONDUCTED A
          REASONABLE INVESTIGATION WITH RESPECT TO THE “NON-
          EXPERTISED” PORTIONS OF ARCP’S REGISTRATION STATEMENTS ...............24 
          A.         The Outside, Non-Management Directors Conducted a Reasonable
                     Investigation of ARCP’s Financial Statements and Registration Statements ........27 
          B.         Case Law Confirms that the Outside, Non-Management Directors’
                     Investigation Was Reasonable ...............................................................................30 

CONCLUSION ..............................................................................................................................35 




                                                                     ii
           Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 4 of 42



                                               TABLE OF AUTHORITIES


Cases                                                                                                                           Page(s)

In re Avant-Garde Computing, Inc. Securities Litigation,
    1989 WL 103625 (D.N.J. Sept. 5, 1989) .................................................................................31

In re Enron Corp. Sec., Derivative & “ERISA” Litig.,
    236 F.R.D. 313 (S.D. Tex. 2006), rev’d and remanded on other grounds sub
    nom. Regents of Univ. of Ca. v. Credit Suisse First Bos. (USA), Inc., 482 F.3d
    372 (5th Cir. 2007)...................................................................................................................26

Escott v. BarChris Constr. Corp.,
   283 F. Supp. 643 (S.D.N.Y. 1968).........................................................................23, 25, 32, 33

Fabrikant v. French,
   691 F.3d 193 (2d. Cir. 2012)....................................................................................................22

In re Int’l Rectifier Sec. Litig.,
    1997 WL 529600 (C.D. Cal. Mar. 31, 1997) ...............................................................22, 25, 29

Laven v. Flanagan,
   695 F. Supp. 800 (D.N.J. 1988) .............................................................................23, 25, 26, 27

Merrill Lynch & Co. v. Allegheny Energy, Inc.,
   229 F.R.D. 441 (S.D.N.Y. 2004) .............................................................................................34

In re Morgan Stanley Info. Fund Sec. Litig.,
    592 F.3d 347 (2d Cir. 2010).....................................................................................................22

Fed. Hous. Fin. Agency ex rel. Fed. Nat’l Mortg. Ass’n v. Nomura Holding Am., Inc.,
   873 F.3d 85, 131 (2d Cir. 2017), cert. denied sub nom. Nomura Sec. Int’l, Inc. v.
   Fed. Hous. Fin. Agency, 138 S. Ct. 2679 (2018), and cert. denied sub
   nom. Findlay v. Fed. Hous. Fin. Agency, 138 S. Ct. 2697 (2018) ...........................................25

Phillips v. Kidder, Peabody & Co.,
   933 F. Supp. 303 (S.D.N.Y. 1996), aff’d, 108 F.3d 1370 (2d Cir. 1997) ................................29

Picard Chemical Inc. Profit Sharing Plan v. Perrigo Co.,
   1998 WL 513091 (W.D. Mich. June 15, 1998), as amended (June 25, 1998) ........................28

Serafin v. Schorsch,
   2015 WL 3901646 (S.D.N.Y. June 24, 2015) (Hellerstein, J.) ..................................................4

In re Software Toolworks Inc.,
    50 F.3d 615 (9th Cir. 1994) .....................................................................................................23




                                                                    iii
           Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 5 of 42



                                                 TABLE OF AUTHORITIES
                                                       (continued)

                                                                                                                                        Page

Weinberger v. Jackson,
   1990 WL 260676 (N.D. Cal. Oct. 11, 1990)....................................................23, 25, 27, 30, 31

In re WorldCom, Inc. Sec. Litig. (WorldCom I),
    346 F. Supp. 2d 628 (S.D.N.Y. 2004)................................................................................22, 23

In re WorldCom, Inc. Sec. Litig. (WorldCom II),
    2005 WL 638268 (S.D.N.Y. Mar. 21, 2005) .........................................................23, 25, 33, 35

Statutes

15 U.S.C. § 77k ........................................................................................................................23, 24

15 U.S.C. § 7262 ............................................................................................................................34

Other Authorities

Bernard S. Black et al., Outside Director Liability: A Policy Analysis, 162 J.
   Institutional & Theoretical Econ. 5, 17–19 (2006) ............................................................26, 31

Fed. R. Civ. P. 56 ...........................................................................................................................22

SEC Release No. 33-6335, 1981 WL 31062 (Aug. 6, 1981) .........................................................26

Stephen Wagner & Lee Dittmar, The Unexpected Benefits of Sarbanes-Oxley,
   Harv. Bus. Rev., Apr. 2006, at 135 ..........................................................................................34




                                                                      iv
        Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 6 of 42



                                  PRELIMINARY STATEMENT

       This Court has already dismissed all claims against defendants Thomas A. Andruskevich,

Leslie D. Michelson, Edward G. Rendell, and William G. Stanley (the “Outside, Non-

Management Directors”) but those arising out of purported violations of Section 11 of the

Securities Act of 1933 relating to certain registration statements (the “Registration Statements”)

filed by American Realty Capital Properties, Inc. (“ARCP” or the “Company”). These claims

should now be dismissed, and the Outside, Non-Management Directors out of this case.

       First, the alleged statements that form the basis of the Section 11 claims against the

Outside, Non-Management Directors were neither false nor misleading. Indeed, Plaintiffs do not

allege that the Registration Statements themselves were false and misleading; instead, Plaintiffs

contend that certain of ARCP’s previously filed annual and quarterly reports incorporated by

reference into the Registration Statements were false and misleading. As a threshold matter, and

as discussed in other defendants’ briefs, Plaintiffs’ Section 11 claims against the Outside, Non-

Management Directors must be dismissed because the statements that form the basis of the

Section 11 claims were accurate in all material respects.1

       Second, even if the reports were false and misleading—and they were not—the Outside,

Non-Management Directors more than satisfied the standard of diligence required in their review

of the Registration Statements.



1
  To avoid duplicative briefing, the Outside, Non-Management Directors expressly adopt and
incorporate the arguments in ARCP’s memorandum of law in support of its motion for summary
judgment regarding the absence of any material misstatements or omissions in the Registration
Statements to the extent those arguments relate to the Section 11 claims. In addition, the Outside,
Non-Management Directors adopt and incorporate the arguments in Grant Thornton LLP’s
memorandum of law in support of its motion for summary judgment regarding the immateriality
of the alleged misstatements and Plaintiffs’ inability to trace their shares to the Registration
Statements.
        Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 7 of 42



       The federal securities laws provide that the diligence required of various persons

participating in securities offerings is a sliding scale, with outside, non-management directors

bearing the least responsibility (and having the lowest threshold for diligence) for the statements

contained therein. This is with good reason: outside, non-management directors are far less “in

the know” with respect to the corporate affairs of corporations than those who manage the

corporations day-to-day. Accordingly, outside, non-management directors are merely required to

conduct a reasonable investigation and are entitled to rely on the opinions and other work by

auditors in connection with the financial statements. Because it is uncontroverted that the

Outside, Non-Management Directors amply fulfilled these requirements with respect to each of

the offerings at issue, the Section 11 claims against them must be dismissed.

       Here, Grant Thornton, a leading and highly reputable national accounting firm, audited

each of the annual reports incorporated by reference in the Registration Statements, concluding

with respect to each that they “present[ed] fairly, in all material respects, the financial position of

American Realty Capital Properties, Inc.” As a matter of law, the Outside, Non-Management

Directors were entitled to rely on these “expertised” portions of the Registration Statements and

did. Nothing in the millions of pages of documents produced or the more than 40 depositions

taken shows that the Outside, Non-Management Directors knew or should have known about the

alleged accounting improprieties (indeed, as the Court is well aware, Plaintiffs do not even

contend that the Outside, Non-Management Directors violated Section 10(b) of the Exchange

Act). On the contrary, one of Plaintiffs’ central claims in this action is that members of ARCP

management engaged in a “complex” and “opaque” scheme, involving an “array” of companies

and a “host of account schemes and manipulations” that successfully concealed their actions

from outsiders. See Third Am. Compl. ¶¶ 135, 143, 175. The Outside, Non-Management




                                                   2
        Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 8 of 42



Directors were on the outside looking in. Accordingly, as a matter of law, they are entitled to

have the Section 11 claims against them dismissed to the extent they turn on purported

inaccuracies in ARCP’s annual financial statements.

       Moreover, the discovery record is clear that each of the Outside, Non-Management

Directors conducted a reasonable inquiry with regard to other “non-expertised” portions of the

Registration Statements. The Outside, Non-Management Directors carefully reviewed materials

provided to them by ARCP management in connection with offerings and in the ordinary course

of ARCP’s business. They regularly attended Board meetings with ARCP’s management and its

financial advisors, lawyers, and underwriters that were devoted to discussing the Registration

Statements. They learned in their conversations during these meetings that these same advisors,

including the underwriters for the securities offerings, conducted extensive due diligence on the

offerings and did not identify any material concerns. They also met regularly with Grant

Thornton, which also did not flag any issues with regard to the annual and quarterly reports,

despite being obligated under its engagement letters with the Company to inform ARCP

management and the Audit Committee of any material misstatement of fact during its work.

Grant Thornton also provided comfort letters with respect to the financial information contained

in the Registration Statements after extensive analyses. Finally, the Outside, Non-Management

Directors asked questions of ARCP’s management, Grant Thornton, and ARCP’s many advisors,

in connection with the Registration Statements. Nothing in the record contradicts this record of

diligence in connection with the Registration Statements.

       On the contrary, discovery in this case has only confirmed that the Outside, Non-

Management Directors exercised diligence throughout their tenures on the ARCP Board. For

instance, when Grant Thornton advised the Audit Committee that there was a “significant




                                                 3
        Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 9 of 42



deficiency” in the Company’s financial reporting (having nothing at all to do with the issues

underlying the Section 11 claims), the Audit Committee and the Company promptly remedied it.

And as this Court recognized in dismissing a related derivative lawsuit, “in response to a

September 7, 2014 report by a whistleblower, the board’s Audit Committee,” which was

comprised at the time of Messrs. Michelson and Stanley and Governor Rendell, “promptly

initiated an investigation with the assistance of independent counsel and forensic experts.”

Serafin v. Schorsch, 2015 WL 3901646, at *4 (S.D.N.Y. June 24, 2015) (Hellerstein, J.).

       Indeed, the Grant Thornton professionals responsible for the ARCP engagement had the

obligation to assess the effectiveness of the Audit Committee’s oversight of the Company’s

controls over financial accounting and reporting and repeatedly concluded that the Audit

Committee engaged in an “appropriate level” of oversight of the Company’s accounting and

reporting and played “an active role in overseeing” risk management, accounting and financial

matters. Nothing in the discovery record contradicts this conclusion by Grant Thornton or the

clear record of the Outside, Non-Management Directors’ diligence.

       In sum, because there simply is no issue of material fact as to whether the Outside, Non-

Management Directors exercised the level of diligence required by the federal securities laws

with regard to their review and approval of the Registration Statements, they are entitled to

summary judgment as a matter of law. Having at all times done the right thing—including by

taking immediate action in response to the whistleblower complaint that ultimately resulted in

this litigation—it is time for the Outside, Non-Management Directors to be able to put this matter

behind them once and for all.




                                                 4
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 10 of 42



                                 STATEMENT OF FACTS2

A.     ARCP AND ITS OUTSIDE, NON-MANAGEMENT DIRECTORS

       ARCP (now known as VEREIT, Inc.) owns and operates commercial properties that it

leases to high credit-quality tenants. ¶¶ 1–2. As of December 2014, the Company owned more

than 4,000 commercial properties. ¶ 2. Nicholas Schorsch served as ARCP’s chief executive

officer and chairman until October 2014, at which point he stepped down as chief executive

officer. ¶ 3. He maintained his position as chairman until December 2014. ¶ 3.

       The Outside, Non-Management Directors are accomplished professionals with substantial

business experience:3

          Thomas A. Andruskevich is the chairman and chief executive officer of TAA
           Consulting, LLC. ¶ 4. Mr. Andruskevich formerly served as an officer of public
           companies, including as the chief financial officer of Tiffany & Company and the
           president and chief executive officer of Birks & Mayors, Inc. ¶¶ 5–7. Mr.
           Andruskevich also has served on the boards of several private and public companies.
           ¶ 8. His background gave him experience evaluating financial statements, familiarity
           with generally accepted accounting principles (“GAAP”), an understanding of
           internal control over financial reporting, and knowledge regarding audit committee
           functions. ¶ 8. Mr. Andruskevich joined ARCP’s Board of Directors immediately
           following ARCP’s February 2014 acquisition of Cole Real Estate Investments, Inc.,
           an entity for which he previously served as a director. ¶¶ 8–9.

          Leslie D. Michelson is the chairman and chief executive officer of Private Health
           Management. ¶ 10. Mr. Michelson has been chairman and/or chief executive officer
           of several companies, and has served on the boards of directors of a number of
           companies, including real estate companies. ¶¶ 11–12. His background, including his
           service as a chief executive officer and work on the boards of various real estate
           entities, gave him experience evaluating financial statements, familiarity with GAAP,

2
 As required by Local Rule 56.1, the undisputed facts underlying the Outside, Non-Management
Directors’ motion are set forth in the Outside, Non-Management Directors’ Local Rule 56.1
Statement. Citations in the format of “¶ []” are to the Rule 56.1 Statement.
3
 Non-party Bruce D. Frank served on ARCP’s Board from July 2014 until February 2017. ¶ 23.
Mr. Frank is a former Senior Partner of Ernst & Young LLP, who worked in the firm’s real
estate practice. ¶ 22. Mr. Frank was only named as a defendant in Count VII of the Third
Amended Complaint, see Third Am. Compl. ¶¶ 107–11, and the Court dismissed Count VII in its
August 31, 2017 Order, ECF No. 504. Therefore, Mr. Frank is no longer a defendant in the case.



                                               5
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 11 of 42



           an understanding of internal control over financial reporting, and knowledge
           regarding audit committee functions. ¶ 11. From October 2012 until March 2015, Mr.
           Michelson served as an independent member of ARCP’s Board and sat on its Audit
           Committee. ¶ 13.

          Edward G. Rendell is the former Governor of Pennsylvania, Mayor of Philadelphia,
           and District Attorney for Philadelphia. ¶ 15. As Mayor of Philadelphia and then
           Governor of Pennsylvania, he oversaw and administered multi-billion dollar budgets.
           ¶ 15. Since leaving public office, Governor Rendell has served on the boards of a
           number of companies, including real estate companies. ¶ 16. Governor Rendell served
           as a member of ARCP’s Board and Audit Committee from July 2011 to October 2012
           and again from February 2013 to April 2015. ¶ 17. He is currently a special counsel at
           the law firm of Ballard Spahr, LLP. ¶ 14.

          William G. Stanley is the founder and managing member of Stanley Laman
           Securities, LLC and the founder and president of the Stanley-Laman Group Ltd. ¶ 18.
           Mr. Stanley has served on the boards of a number of companies, including real estate
           companies. ¶ 19. His background, including his service as a director on boards of
           various real estate entities, gave him experience evaluating financial statements,
           familiarity with GAAP, an understanding of internal control over financial reporting,
           and knowledge regarding audit committee functions. ¶ 19. Mr. Stanley was appointed
           a director of ARCP in January 2014 in connection with ARCP’s acquisition of
           American Realty Capital Trust, IV, Inc. ¶ 20. He remained a director until April 2015.
           ¶ 20. From December 2014 until April 2015, Mr. Stanley served as the interim
           chairman and chief executive officer of ARCP. ¶ 21.

B.     THE OUTSIDE, NON-MANAGEMENT DIRECTORS’ REASONABLE
       RELIANCE ON GRANT THORNTON’S OPINIONS REGARDING ARCP’S
       “EXPERTISED” FINANCIAL STATEMENTS

       The Registration Statements incorporated by reference the consolidated financial

statements from ARCP’s Forms 10-K for 2012 and 2013 (the “Annual Reports”), which included

the Company’s consolidated balance sheets and the related consolidated statements of operations

and comprehensive loss, changes in equity, and cash flows. ¶¶ 48, 53, 69, 73, 77, 85.4 These


4
  The Third Amended Complaint references the 2011 Form 10-K but does not allege that it is
among the “financial statements” “[a]t issue in this case” or that it was incorporated by reference
into the Registration Statements. Third Am. Compl. ¶¶ 51, 77, 82, 87, 93, 99, 104. Thus, while
the complaint describes an alleged misstatement in adjusted funds from operations (“AFFO”) for
fiscal year 2011, id. ¶ 61, the only relevant misstatements for purposes of the claims against the
Outside, Non-Management Directors are those that were contained in ARCP’s public filings for
fiscal years 2012, 2013, and 2014.



                                                 6
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 12 of 42



consolidated financial statements were audited by Grant Thornton in accordance with the

standards of the Public Company Accounting Oversight Board (the “PCAOB”) and thus were

“expertised” for purposes of Section 11. ¶¶ 86–88. Specifically, Grant Thornton examined

evidence supporting the amounts and disclosures in the financial statements, assessed the

accounting principles used and the significant judgments and estimates made by management,

and evaluated the overall financial statement presentations. In addition, Grant Thornton obtained

an understanding of internal control over financial reporting, assessed the risk that material

weaknesses existed, tested and evaluated the design and operating effectiveness of internal

controls based on the assessed risk, and performed other procedures it deemed necessary. See

Slack Decl. Ex. KKKK at GT-ARCP DOC_01399172–86 (engagement letter describing GT’s

audit of ARCP’s 2013 financial statements and internal controls); Slack Decl. Ex. LLLL at GT-

ARCP DOC_00596316–34 (engagement letter describing GT’s audit of ARCP’s 2014 financial

statements and internal controls).5

       Grant Thornton issued unqualified—or “clean”—audit reports each year, which stated

that ARCP’s financial statements for 2012 and 2013 “present[ed] fairly, in all material respects,

the financial position of American Realty Capital Properties, Inc. and subsidiaries . . . and the

results of their operations and their cash flows . . . in conformity with accounting principles

generally accepted in the United States of America.” ¶ 89. Grant Thornton also opined that

ARCP “maintained, in all material respects, effective internal control over financial reporting.”

¶ 89. The Outside, Non-Management Directors did not believe—and did not have any grounds to

believe—that these audited financial statements were inaccurate or omitted material facts or that



5
 All citations in the format “Slack Decl.” are to the Declaration of Richard W. Slack in Support
of the ARCP Outside, Non-Management Directors’ Motion for Summary Judgment.



                                                  7
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 13 of 42



Grant Thornton’s conclusions about the effectiveness of the Company’s internal controls were

not accurate. ¶ 29.

C.     THE OUTSIDE, NON-MANAGEMENT DIRECTORS’ DUE DILIGENCE INTO
       “NON-EXPERTISED” PORTIONS OF THE REGISTRATION STATEMENTS

       The Outside, Non-Management Directors conducted transaction-specific due diligence

with respect to each of the Registration Statements at issue in this case, which incorporated by

reference the Annual Reports and the Forms 10-Q for 2013 and the first quarter of 2014 (the

“Quarterly Reports”) containing the alleged misstatements. As discussed in further detail below,

the Outside, Non-Management Directors’ diligence into the Registration Statements included

(i) reviewing the draft filings, (ii) meeting with ARCP management concerning the proposed

transactions and offerings, (iii) retaining reputable financial advisors and securities brokerage

firms to examine and analyze the proposed transactions and offerings, (iv) retaining reputable

outside counsel to conduct due diligence concerning the proposed transactions and offerings,

(v) obtaining advice and assurances from ARCP management, auditors, underwriters, outside

counsel, and financial advisors, and (vi) discussing the transactions and related Registration

Statements at Board meetings before approving them.

       1. The Outside, Non-Management Directors Reviewed and Met to Discuss Each
          Registration Statement

       Before Board or Audit Committee meetings, the Outside, Non-Management Directors

received copies of the materials to be discussed at the meeting, including the financial statements

and Registration Statements at issue here. ¶ 26. The Outside, Non-Management Directors

reviewed the draft filings, including the financial disclosures. Andruskevich Decl. ¶ 26 (“Before

signing any public filing, I received a draft of the document and its exhibits, which I reviewed

carefully.”); Michelson Decl. ¶ 19 (“I reviewed and performed a thorough investigation into the

accuracy of the . . . ARCP registration statements and prospectuses at issue in this action . . . .”);


                                                   8
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 14 of 42



Rendell Decl. ¶ 22 (“In addition to my review of the Registration Statements themselves, I also

reviewed and performed a diligent investigation into the Company’s Forms 10-K . . . and Forms

10-Q . . . .”); Stanley Decl. ¶ 16 (“I undertook my own review of the Registration Statements

concerning the accuracy of these filings.”).6

       After receipt of information, ARCP’s Board of Directors met to discuss, review, and

evaluate the Company’s business, financial statements, and any proposed transactions or

securities offerings. ¶ 30. These meetings included presentations by the Company’s management,

as well as by external advisors, such as Grant Thornton, outside counsel, financial advisors for

particular transactions, and underwriters for securities offerings. ¶¶ 45–46, 50, 65–67, 78–83,

97–99. Board members asked questions of management, the auditors, and other experts. ¶¶ 31,

99. Based on their experience as chief executive officers, board members, investment advisors,

and government officials, the Outside, Non-Management Directors knew when they needed to

ask questions about the filings and obtain additional information from management, the auditors,

and other advisors. The uncontroverted record establishes that they did.

       Governor Rendell explained that he asked questions when he “didn’t understand

something because [he] wanted to be in a position to exercise independent judgment.” Slack

Decl. Ex. J, Rendell Tr. 166:11–15. Mr. Andruskevich also testified that he “posed questions to

management, other board members, the auditors if necessary, lawyers if necessary . . . so that I

got myself comfortable with making sure that I was exercising my duty of care and loyalty to the

6
  See also Slack Decl. Ex. E, Andruskevich Tr. 61:19–62:7 (“I would typically review a
document like this in its entirety, any public filing that had my signature on it, before I signed
it.”); Slack Decl. Ex. J, Rendell Tr. 98:10–17, 144:15–19; 187:21–25 (stating that he “would read
[a filing] thoroughly” and “would learn what [he] didn’t know before [he] voted”); Slack Decl.
Ex. G, Michelson Tr. 254:8–255:10 (“[M]y general practice with respect to [reviewing SEC
filings] is certainly to review the document front to back, to take notes, to raise questions.”);
Slack Decl. Ex. L, Stanley Tr. 68:18–69:20 (“It would have been my practice to review a draft of
anything that was forwarded to me in advance of any meeting.”).



                                                 9
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 15 of 42



company and to its shareholders before affixing my signature to such a document.” Slack Decl.

Ex. E, Andruskevich Tr. 59:25–60:17. Mr. Stanley similarly noted, “If I saw things that I didn’t

understand or if they didn’t add up for some reason, I would ask [Grant Thornton] if I was

looking at it the correct way.” Slack Decl. Ex. L, Stanley Tr. 80:10–16. Mr. Michelson stated

that he would “ask a lot of questions” and would not allow management to file documents with

the SEC until the Board members were “satisfied that their questions had been asked and

answered in the ways that [were] satisfactory to them.” Slack Decl. Ex. G, Michelson Tr. 254:8–

255:10.

       The members of the Board and Audit Committee were also aware that auditors at Grant

Thornton—experts on accounting and financial matters—reviewed the Registration Statements

and provided comfort letters to the Company that gave the Board further assurance that the

Registration Statements did not contain material misstatements. ¶¶ 90–96. In preparing these

comfort letters, Grant Thornton reviewed interim financial information, inquired of ARCP

management responsible for financial and accounting matters, compared financial figures in

various documents to ensure that they were consistent, and proved the arithmetic accuracy of

certain figures. ¶ 94. Grant Thornton also recomputed AFFO and compared the AFFO amounts

reported in ARCP’s public filings with those in the Company’s internal records to identify any

discrepancies. E.g., Slack Decl. Ex. OOOO at BARC-ARCP_00100083–97 (noting that Grant

Thornton “[r]ecomputed funds from operations (FFO) [and] adjusted FFO (AFFO)” and

compared FFO and AFFO balances as reported in the filing document with those reported in the

Company’s records).




                                               10
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 16 of 42



       The specific Registration Statements at issue are as follows:

           a. Form S-4 and Proxy Statement/Prospectus Filed in Connection with ARCP’s
              Acquisition of American Realty Capital Trust, IV, Inc.

       In connection with its acquisition of American Realty Capital Trust IV, Inc. (“ARCT

IV”), the Company filed a registration statement on Form S-4 and a proxy statement/prospectus.

¶ 48. Prior to approving these filings, Mr. Michelson and Governor Rendell7 received and

reviewed drafts of the Form S-4 and proxy statement/prospectus. ¶ 26. In June 2013, Mr.

Michelson and Governor Rendell participated in a combination of nine Board meetings and

executive sessions of ARCP’s independent directors to discuss a proposal to acquire ARCT IV.

¶¶ 35–43. Grant Thornton also performed review procedures in connection with the transaction.

¶ 90. On July 1, 2013, the Board met again to discuss the proposed ARCT IV acquisition. ¶ 44.

During that meeting, ARCP’s financial advisor, Citigroup Global Markets, Inc. (“Citi”), made a

presentation regarding its financial analysis of the proposed acquisition. ¶ 46. After discussion,

the Board approved the ARCT IV acquisition and the registration statement on Form S-4 that

would be filed with the SEC in connection with the transaction. ¶ 47.

           b. Prospectus Supplements and Free Writing Prospectus Filed in Connection
              with the July 2013 Offering of 3.0% Senior Notes

       The Company filed prospectus supplements and a free writing prospectus in connection

with its July 2013 offering of 3.0% Convertible Senior Notes due August 1, 2018 (the “2018

Notes”). ¶¶ 49, 53. Prior to approving these filings, Mr. Michelson and Governor Rendell

received and reviewed drafts of the prospectus supplements and free writing prospectus. ¶ 26.

Grant Thornton also performed review procedures in connection with the issuance of comfort

7
  Messrs. Stanley and Andruskevich did not serve on the Board until after the first five
transactions and offerings at issue in this case (Counts I–V of the Third Amended Complaint).
Thus, they are only defendants as to the Section 11 claim arising out of the May 2014 offering
(Count VI). See Appendix A.



                                                 11
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 17 of 42



letters for the transaction. ¶¶ 93–94. On July 18, 2013, ARCP’s Board of Directors met to

discuss the proposed notes offering. ¶ 49. Brian Jones, the Company’s chief operating officer,

presented to the Board concerning the proposed terms of the offering. ¶ 50. J.P. Morgan

Securities LLC (“J.P. Morgan”), one of the underwriters for the offering, also discussed the

market outlook for convertible securities, described its diligence regarding the proposed offering,

and outlined a proposed execution timeline. ¶ 50. After discussion with management, the Board

voted to approve the offering. ¶ 51. On July 22, 2013, the Board reviewed and executed a

unanimous written consent formalizing its approvals of the offering and the prospectus

supplements that would be filed in connection with the offering. ¶ 52.

           c. Form S-4 and Joint Proxy Statement/Prospectus Filed in Connection with
              ARCP’s Acquisition of Cole Real Estate Investments, Inc.

       The Company’s merger with Cole Real Estate Investments, Inc. (“Cole”) was conducted

pursuant to a registration statement on Form S-4 and a joint proxy statement/prospectus. ¶ 69.

Prior to approving these filings, Mr. Michelson and Governor Rendell received and reviewed

drafts of the Form S-4 and joint proxy statement/prospectus. ¶ 26. Grant Thornton also

performed review procedures in connection with the transaction. ¶ 90. In September and October

2013, over the course of eleven meetings, the Board and independent directors discussed the

proposed merger with Cole. ¶¶ 54–64. At the final meeting on October 22, 2013, representatives

of Barclays Capital Inc. (“Barclays”) gave a presentation regarding their financial analysis of the

proposed acquisition. ¶ 65. ARCP’s outside counsel, Proskauer Rose LLP, discussed the results

of its diligence review. ¶ 67. Following discussion, the Board approved the proposed Cole

acquisition and the Form S-4 that would be filed with the SEC in connection with the

transaction. ¶ 68.




                                                12
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 18 of 42



           d. Prospectus Supplements and Free Writing Prospectuses Filed in Connection
              with the December 2013 Offerings of 3.0% Senior Notes and 3.75% Senior
              Notes

       The Company filed prospectus supplements and free writing prospectuses in connection

with its December 2013 reopening of the 2018 Notes and its additional offering of 3.75%

convertible senior notes due December 15, 2020. ¶¶ 70, 73. Prior to approving these filings, Mr.

Michelson and Governor Rendell received and reviewed drafts of the prospectus supplements

and free writing prospectuses. ¶ 26. Grant Thornton also performed review procedures in

connection with the issuance of comfort letters for the offerings. ¶¶ 93–94. On November 25,

2013, the Board of Directors met to discuss the proposed reopening of the 2018 Notes and the

proposed offering of 3.75% convertible senior notes. ¶ 70. Because these particular offerings

were carried out pursuant to an earlier shelf offering (which allows an issuer to register a new

issuance of securities without selling the entire issuance at once), the Board was able to rely in

part on diligence it conducted in connection with the original offering. ¶ 70. In addition, the

offerings were underwritten by Barclays and Citi, which reviewed the draft prospectus

supplements and participated in due diligence calls in connection with the offerings without

raising any issues with the Board. ¶ 71. After discussing the proposal with management, the

Board approved the offerings and accompanying prospectus supplements. ¶ 72.

           e. Prospectus Supplements Filed in Connection with the May 2014 Offering of
              ARCP Stock

       ARCP filed a preliminary prospectus supplement and a final prospectus supplement for

its May 2014 offering of common stock. ¶ 77. Prior to approving these filings, each of the

Outside, Non-Management Directors received and reviewed drafts of the preliminary prospectus

supplement and final prospectus supplement. ¶ 26. Grant Thornton also performed review

procedures in connection with the issuance of comfort letters for the transaction. ¶¶ 93–94. On



                                                 13
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 19 of 42



April 23, 2014, the Board of Directors met to consider the proposed stock offering. ¶ 74. Like the

December 2013 notes offerings, this offering of stock was carried out pursuant to an earlier shelf

registration statement. ¶ 74. Thus, the Board was able to rely in part on diligence it had

conducted in connection with the original offering. This offering was underwritten by Barclays,

Citi, J.P. Morgan, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, which reviewed the

draft prospectus supplements and participated in due diligence calls in connection with the

offering. ¶ 75. After discussion with management, the Board approved the offering and the

related prospectus supplements. ¶ 76.

       2. The Outside, Non-Management Directors’ Due Diligence into the Annual and
          Quarterly Reports

       In addition to their specific diligence with respect to the Registrations Statements

themselves, the Outside, Non-Management Directors also reviewed the Annual and Quarterly

Reports that were incorporated into the Registration Statements by reference, and they retained

and relied upon auditors to assist the Board in reviewing the Annual and Quarterly Reports.

¶¶ 28, 78–83, 86–92. The Outside, Non-Management Directors received copies of the Annual

and Quarterly Reports in advance of Board and Audit Committee meetings. ¶¶ 78–83. While

they sometimes received the reports close in time to the meetings, the record is clear that in all

instances the Outside, Non-Management Directors had sufficient time to review the documents

before they were filed. Slack Decl. Ex. E, Andruskevich Tr. 56:15–57:10 (“[I]f I signed that

document, then I can tell you very definitively that I would have carried out my diligence as a

board member. I would have reviewed it very carefully, read it, asked questions of management,

the auditors or the lawyers, if I had any, before signing such document.”); Slack Decl. Ex. G,

Michelson Tr. 298:25–299:2 (testifying that it was his practice to review filings before signing

them); Slack Decl. Ex. J, Rendell Tr. 143:23–146:11 (testifying that he received drafts in



                                                 14
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 20 of 42



advance of meetings and reviewed them thoroughly); Slack Decl. Ex. L, Stanley Tr. 68:18–69:1,

144:6–10 (testifying that it was his practice to review drafts in advance of meetings and before

signing them).

       For their part, in addition to conducting formal audits of the consolidated financial

statements in ARCP’s Annual Reports, Grant Thornton also reviewed non-GAAP measures such

as AFFO and other non-expertised statements in the Annual and Quarterly Reports. ¶ 90. Grant

Thornton performed analytical procedures, made inquiries of individuals at the Company who

were responsible for financial and accounting matters, and obtained sufficient knowledge of

ARCP’s business and internal controls to assist the Company “in identifying the types of

potential material misstatements that may occur” in the non-GAAP financial information. ¶ 91.

Pursuant to its engagement letters with the Company, Grant Thornton also agreed to inform

ARCP’s management of any “material misstatement of fact” that Grant Thornton identified in

the Annual and Quarterly Reports and to inform the Audit Committee of any such misstatement

that was not corrected. ¶ 91. The Outside, Non-Management Directors knew that Grant Thornton

was performing these reviews and that they would be informed if Grant Thornton identified any

material misstatements. ¶ 92. Grant Thornton consistently informed the Board members that

there were “no concerns” with and no “material errors” in ARCP’s financials, which indicated

that the auditors’ reviews had not uncovered any material misstatements. ¶¶ 78–79, 81–83.

       Form 10-K for 2012. Prior to the February 22, 2013 meeting of the Board of Directors,

the Board members received an e-mail containing a draft of the Form 10-K for 2012, which they

reviewed. ¶ 78. The Board met on February 22, 2013, to discuss the proposed filing. ¶ 78. During

the meeting, ARCP management and Grant Thornton discussed the Form 10-K with the Board.

¶ 78. Michael Cairns, on behalf of Grant Thornton, expressly informed the Board that “no




                                                15
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 21 of 42



concerns, past adjustments, significant deficiencies or material errors ha[d] been identified in

[ARCP’s] financials.” ¶ 78. Indeed, this was consistent with the audit work performed by Grant

Thornton and its internal notes that confirmed that Grant Thornton had found no issues with the

Form 10-K. ¶ 32. Cairns confirmed in his testimony that the Board members were active and

asked questions during meetings. Slack Decl. Ex. X, Cairns Tr. 526:8–13, 579:21–25. The Board

then approved the Form 10-K. ¶ 78.

       Form 10-Q for the First Quarter of 2013. Prior to the May 1, 2013 meeting of the Board

of Directors, the Board members received a draft of the Form 10-Q for the first quarter of 2013,

which they reviewed. ¶ 79. The Board met on May 1, 2013, to discuss the proposed filing. ¶ 79.

During the meeting, ARCP management and Grant Thornton discussed the Form 10-Q with the

Board, after which Grant Thornton stated that “no concerns, past adjustments, significant

deficiencies or material errors ha[d] been identified in [ARCP’s] financials.” ¶ 79.

       Form 10-Q for the Second Quarter of 2013. Prior to the August 2, 2013 meeting of the

Board of Directors, the Board members received a draft of the Form 10-Q for the second quarter

of 2013, which they reviewed. ¶ 80. The Board met on August 2, 2013, to discuss the proposed

filing. ¶ 80. During the meeting, ARCP management and Grant Thornton discussed the Form 10-

Q with the Board. ¶ 80. Grant Thornton indicated that while it had found no material

weaknesses, it had identified a “significant deficiency” in ARCP’s internal controls relating to

financial reporting (having nothing whatsoever to do with the Section 11 claims). ¶ 80.8 This



8
  “A significant deficiency is a deficiency, or a combination of deficiencies, in internal control
that is less severe than a material weakness, yet important enough to merit attention by those
responsible for oversight of the company’s financial reporting.” Slack Decl. Ex. ZZZZ at
ARC_CIV_SDNY_1645442. Because a “significant deficiency” does not rise to the level of a
“material weakness,” an auditor’s finding of only a “significant deficiency” means that the
auditor has concluded that there is not a “reasonable possibility” that the underlying issues will
cause a company to fail to prevent or detect “a material misstatement of the company’s annual or


                                                16
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 22 of 42



“significant deficiency” had been reported to the Company and the Audit Committee on July 22,

2013, and the Company took immediate steps to remedy it by hiring additional accounting

personnel. ¶ 80.

       Form 10-Q for the Third Quarter of 2013. Prior to the November 1, 2013 meeting of the

Board of Directors, the Board members received a draft of the Form 10-Q for the third quarter of

2013, which they reviewed. ¶ 81. The Board met on November 1, 2013 to discuss the proposed

filing. ¶ 81. During the meeting, ARCP management and Grant Thornton discussed the Form 10-

Q with the Board. ¶ 81. Grant Thornton noted that the Company had hired additional personnel

to remediate the “significant deficiency” identified in the second quarter of 2013. ¶ 81. Grant

Thornton also told the Audit Committee that “no concerns, past adjustments, significant

deficiencies or material errors ha[d] been identified in [ARCP’s] financials.” ¶ 81. Given that

Grant Thornton made this assessment for the third quarter, it is clear that the “significant

deficiency” identified in the previous quarter had been swiftly and sufficiently remedied by the

Company.

       Form 10-K for 2013. Prior to the February 24, 2014 meeting of the Audit Committee, the

Board members received a draft of the Form 10-K for 2013, which they reviewed. ¶ 82.9 The

Audit Committee met on February 24, 2014, to discuss the proposed filing. ¶ 82. During the

interim financial statements” on a timely basis. Id. Thus, notwithstanding the finding of a
“significant deficiency” in the Company’s internal controls, Grant Thornton concluded at the
time that the Audit Committee provided effective oversight of the Company’s reporting and
internal controls. Slack Decl. Ex. X, Cairns Tr. 538:21–539:8.
9
  Mr. Andruskevich was not copied on the email transmitting the draft of the Form 10-K to the
Audit Committee because he was not a member of that committee. Nonetheless, he expressly
states in his declaration that he “reviewed and performed a diligent investigation into the
accuracy of the Company’s Form 10-K for the year ended December 31, 2013.” Andruskevich
Decl. ¶ 25; see also Slack Decl. Ex. E, Andruskevich Tr. 56:15–57:10 56:15–57:10 (“I would
have reviewed it carefully, read it, asked questions of management, the auditors or the lawyers, if
I had any, before signing such document.”).



                                                 17
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 23 of 42



meeting, ARCP management and Grant Thornton presented information about the Form 10-K.

¶ 82. Grant Thornton then informed the Audit Committee that “no concerns, past adjustments,

significant deficiencies or material errors ha[d] been identified in [ARCP’s] financials.” ¶ 82.

Moreover, notwithstanding the “significant deficiency” found in the second quarter of 2013 (and

promptly remedied by the Company), Grant Thornton provided the Company with a clean

opinion on internal controls. ¶¶ 81, 89. The Board subsequently approved the Form 10-K. ¶ 82.

       Form 10-Q for the First Quarter of 2014. Prior to the May 5, 2014 meeting of the Audit

Committee, the Board members received a draft of the Form 10-Q for the first quarter of 2014,

which they reviewed. ¶ 83. The Audit Committee met on May 5, 2014, to discuss the proposed

filing. ¶ 83. During the meeting, ARCP management and Grant Thornton presented information

about the Form 10-Q. ¶ 83. Representatives of Grant Thornton also discussed the significant

accounting policies and practices that ARCP utilized, the scope of Grant Thornton’s review of

the Company’s quarterly financial information and internal controls, and the results of its review.

¶ 83. Grant Thornton reported to the Audit Committee that “no concerns, past adjustments,

significant deficiencies or material errors ha[d] been identified in [ARCP’s] financials.” ¶ 83.

       During the foregoing meetings, the Outside, Non-Management Directors would ask “any

questions that the report raised” and “have a real discussion with the independent auditor” before

voting on whether to approve the Annual or Quarterly Report. Slack Decl. Ex. J, Rendell Tr.

136:24–137:8. Based on observations of Audit Committee meetings, the questions committee

members asked, and the materials committee members reviewed, Michael Cairns and Richard

LaFleur, the lead partners at Grant Thornton responsible for the ARCP engagement, concluded

on multiple occasions that the Board and Audit Committee had engaged in an “appropriate level”

of oversight of ARCP’s accounting and reporting. Slack Decl. Ex. X, Cairns Tr. 460:16–461:17.




                                                18
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 24 of 42



Grant Thornton noted that the Board and Audit Committee played “an active role in overseeing”

risk management, accounting, and financial matters; met “regularly (at least quarterly) with

management” to discuss the Company’s financial reporting; received “quarterly and annual

financial reports prior to the quarterly meetings, which serve[d] as the basis for discussions with

management”; and asked specific questions of ARCP’s management and external advisors. Slack

Decl. Ex. Y at GT_VOYAGER_MC_32.1; Slack Decl. Ex. Z at GT_VOYAGER_ZS_25.2–.3.

       3. Other Due Diligence by the Outside, Non-Management Directors

           a. The Outside, Non-Management Directors Familiarized Themselves with
              ARCP

       In addition to the diligence conducted on the specific Registration Statements and

financial information incorporated into those statements, the Outside, Non-Management

Directors also conducted general diligence by educating themselves about ARCP and its

operations. ¶¶ 24–25. Specifically, they reviewed the Company’s past financial statements and

public filings; they spoke with senior members of management and their fellow Board members

about the Company and its operations; and they asked questions about the Company and the real

estate industry. See Slack Decl. Ex. E, Andruskevich Tr. 105:22–106:23 (“I had a meeting with

Nick Schorsch, Josh Levit, James Tanaka, Bill Kahane prior to joining the board, and I was

given a binder of information in that meeting.”); Slack Decl. Ex. G, Michelson Tr. 268:17–

269:20 (noting that he informed himself about ARCP by having discussions with management,

internal audit, Grant Thornton, in-house counsel, outside counsel, and investment bankers);

Slack Decl. Ex. J, Rendell Tr. 78:15–79:22 (noting that he spoke with Mr. Schorsch about ARCP

before joining the Board and that he would research a business before joining a board); Rendell

Decl. ¶ 14 (“Prior to joining the Board, I reviewed the Company’s past financial statements and

public filings, spoke with Nicholas Schorsch . . . about the Company and its operations, and



                                                19
        Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 25 of 42



asked numerous questions about the Company and the real estate industry.”); Stanley Decl. ¶ 10

(“I carefully reviewed certain materials, such as the Company’s past financial statements, prior

to joining the board. In addition, I spoke with Nicholas Schorsch . . . about the Company and its

operations.”).

           b. The Outside, Non-Management Directors Oversaw and Strengthened
              ARCP’s Internal Controls

        The Outside, Non-Management Directors also oversaw and sought to strengthen ARCP’s

internal controls during their tenures on the ARCP Board. ¶ 33. As Mr. Michelson explained,

“the Audit Committee increased its communication with the auditors at Grant Thornton,

regularly consulting with them in advance of Audit Committee meetings. In 2014, the Board also

recruited Bruce Frank, a former partner from Ernst & Young, who has significant experience

auditing real estate entities.” Michelson Decl. ¶ 41. Moreover, the Audit Committee made

changes to the Company’s internal complaints policy in July 2014. ¶ 34. In contrast to the

previous version of the policy, which allowed individuals to file complaints only through ARCP,

the revised version provided that employees with concerns about ARCP’s accounting, internal

controls, or auditing could file complaints through an independent third-party administrator.

¶ 34.

        As noted above, the Audit Committee’s effectiveness in overseeing the Company’s

internal controls was confirmed by Grant Thornton. The Board expressly required Grant

Thornton to “assess whether the audit committee exercises oversight responsibility over the

Company’s external financial reporting and internal control over financial reporting.” Slack

Decl. Ex. KKKK at GT-ARCP DOC_01399172–86; Slack Decl. Ex. LLLL at GT-ARCP

DOC_00596316–34. And each year, Grant Thornton concluded that the Audit Committee

effectively oversaw the Company’s internal controls. Slack Decl. Ex. X, Cairns Tr. 505:20–21



                                                20
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 26 of 42



(“Nothing came to our attention that would raise concerns over the audit committee.”); Slack

Decl. Ex. W, LaFleur Tr. 836:4–837:15, 839:9–841:2 (stating that the Audit Committee acted

effectively in its oversight of ARCP’s financial reporting). In addition, Grant Thornton provided

clean opinions on the Company’s internal controls. Slack Decl. Ex. EEEE, Am. Realty Capital

Props., Inc., Annual Report F-2 (Form 10-K) (Feb. 28, 2013); Slack Decl. Ex. IIII, Am. Realty

Capital Props., Inc., Annual Report 94 (Form 10-K) (Feb. 27, 2014). The Board was entitled to

and did rely on Grant Thornton’s opinions on internal controls as part of its due diligence.

D.     THE OUTSIDE, NON-MANAGEMENT DIRECTORS’ RESPONSE TO THE
       WHISTLEBLOWER COMPLAINT

       On September 7, 2014, Mr. Michelson learned that Grant Thornton had received a

whistleblower complaint from an ARCP employee asserting that there had been improprieties

with respect to ARCP’s financial statements. ¶ 100. Two days later, the Audit Committee met to

discuss the whistleblower complaint. ¶ 102. The Audit Committee then retained Weil, Gotshal &

Manges LLP (“Weil”) as independent counsel to assist in investigating the allegations, and Weil

in turn retained Ernst & Young to conduct forensic accounting. ¶ 103. As a result of the

investigation, on October 29, 2014, ARCP issued a press release and Form 8-K announcing that

the Audit Committee believed ARCP had incorrectly included certain amounts in AFFO for the

first quarter of 2014. ¶ 104. On March 2, 2015, ARCP filed restated financial results for fiscal

years 2012 and 2013 as well as the first and second quarters of 2014. ¶ 105. Reflecting on the

Audit Committee’s investigation, Mr. LaFleur of Grant Thornton concluded that the Audit

Committee promptly and appropriately responded to the whistleblower complaint. Slack Decl.

Ex. W, LaFleur Tr. 842:8–843:12. Grant Thornton likewise concluded that the Company’s

response to the whistleblower complaint was consistent with its obligations under Section 10A of

the Exchange Act, which requires an auditor to assess, among other things, whether a company



                                                21
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 27 of 42



and its board of directors have taken timely and appropriate action in response to accounting

improprieties. Id.; see 15 U.S.C.§ 78j-1(b)(2).

                                      LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “There is no genuine issue of material fact where the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party.” Fabrikant v. French, 691 F.3d 193,

205 (2d. Cir. 2012) (citation omitted).

                                           ARGUMENT

       “Section 11 of the Securities Act prohibits materially misleading statements or omissions

in registration statements filed with the SEC.” In re Morgan Stanley Info. Fund Sec. Litig., 592

F.3d 347, 358 (2d Cir. 2010) (citing 15 U.S.C. § 77k(a)). Under Section 11, certain defendants—

including outside directors—may invoke a “due diligence defense,” In re WorldCom, Inc. Sec.

Litig. (WorldCom I), 346 F. Supp. 2d 628, 663 (S.D.N.Y. 2004). As set forth below, the due

diligence defense consists of two separate, but related, affirmative defenses: (i) the reliance

defense, which concerns the audited portions of a registration statement (i.e., the “expertised”

portions); and (ii) the due diligence defense, which concerns portions of a registration statement

that were not formally audited (i.e., the “non-expertised” portions). Id. “[T]he diligence

conducted must be reasonable, not perfect.” In re Int’l Rectifier Sec. Litig., 1997 WL 529600, at

*7 (C.D. Cal. Mar. 31, 1997).

I.     THE OUTSIDE, NON-MANAGEMENT DIRECTORS REASONABLY RELIED
       ON GRANT THORNTON WITH RESPECT TO “EXPERTISED” PORTIONS OF
       ARCP’S REGISTRATION STATEMENTS

       Outside, non-management directors are not liable under Section 11 for “any part of the

registration statement purporting to be made on the authority of an expert” if they “had no


                                                  22
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 28 of 42



reasonable ground to believe and did not believe, at the time such part of the registration

statement became effective, that the statements therein were untrue or that there was an omission

to state a material fact required to be stated therein or necessary to make the statements therein

not misleading.” 15 U.S.C. § 77k(b)(3)(C); see also Escott v. BarChris Constr. Corp., 283 F.

Supp. 643, 688–92 (S.D.N.Y. 1968) (dismissing claims against outside directors with respect to

expertised statements where outside directors had “no reasonable ground to believe” that audited

financials were inaccurate and believed audited financials to be correct because they “had

confidence in” the auditor). Plaintiffs’ Section 11 claims against the Outside, Non-Management

Directors fail to the extent they are premised on misstatements in ARCP’s audited financial

statements. Third Am. Compl. ¶¶ 53–55, 57, 59–60.

       “[I]t is settled that an accountant qualifies as an expert, and audited financial statements

are considered expertised portions of a registration statement.” WorldCom I, 346 F. Supp. 2d at

664 (collecting cases). Outside directors “can rely on an accountant’s audit opinion incorporated

into a registration statement.” WorldCom I, 346 F. Supp. 2d at 666; accord Weinberger v.

Jackson, 1990 WL 260676, at *4 (N.D. Cal. Oct. 11, 1990) (noting that outside director was

“given comfort by the fact that the prospectus and the information in it were reviewed by . . .

accountants”); Laven v. Flanagan, 695 F. Supp. 800, 811–12 (D.N.J. 1988) (holding that outside

director could reasonably rely on independent audits). This means that outside directors “need

not conduct due diligence into the ‘expertised’ parts of a prospectus, such as certified financial

statements,” In re Software Toolworks Inc., 50 F.3d 615, 623 (9th Cir. 1994), absent facts that

should have alerted “a prudent man in the management of his own property” that the audit itself

was performed in error, 15 U.S.C. § 77k(b), (c); see also In re WorldCom, Inc. Sec. Litig.

(WorldCom II), 2005 WL 638268, at *8 (S.D.N.Y. Mar. 21, 2005) (noting that directors may rely




                                                 23
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 29 of 42



on audit opinion unless “red flags” emerge “regarding the reliability of an audited financial

statement”).

       There is no issue of material fact that (1) Grant Thornton issued unqualified audit reports

attesting to the accuracy of ARCP’s 2012 and 2013 financial statements and the adequacy of

ARCP’s internal controls during those reporting periods, and (2) the Outside, Non-Management

Directors relied on Grant Thornton’s opinion regarding ARCP’s audited financial statements and

believed that those statements contained no material falsities or omissions. See Statement of

Facts § B. Moreover, there is no evidence in the record to show that the Outside, Non-

Management Directors’ reliance on the work performed by Grant Thornton was anything but

reasonable. To the contrary, Grant Thornton is a reputable, national accounting firm; the Audit

Committee met regularly with Grant Thornton; and Grant Thornton did not identify any material

weaknesses in or concerns with ARCP’s financial statements or its controls over financial

reporting. Id. § C.

       Accordingly, the Outside, Non-Management Directors are entitled to summary judgment

with respect to any alleged misstatements or omissions in the expertised financial statements.

II.    THE OUTSIDE, NON-MANAGEMENT DIRECTORS CONDUCTED A
       REASONABLE INVESTIGATION WITH RESPECT TO THE “NON-
       EXPERTISED” PORTIONS OF ARCP’S REGISTRATION STATEMENTS

       Outside directors are exempt from liability for alleged misstatements or omissions in the

non-expertised portions of a registration statement if, after conducting a “reasonable

investigation,” they had “reasonable ground to believe and did believe, at the time such part of

the registration statement became effective, that the statements therein were true and that there

was no omission to state a material fact required to be stated therein or necessary to make the

statements therein not misleading.” 15 U.S.C. § 77k(b)(3)(A). Ultimately, “[w]ithout the benefit

of hindsight, the Court must determine whether ‘[t]he overall investigation . . . was reasonable


                                                24
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 30 of 42



under the circumstances at the time of the investigation.’” Int’l Rectifier, 1997 WL 529600, at *7

(second and third alterations in original) (emphasis added) (citation omitted).

       “As Congress explained when it initially passed the Securities Act, ‘[t]he duty of care to

discover varies in its demands upon participants in security distribution with the importance of

their place in the scheme of distribution and with the degree of protection that the public has a

right to expect.’” Fed. Hous. Fin. Agency ex rel. Fed. Nat’l Mortg. Ass’n v. Nomura Holding

Am., Inc., 873 F.3d 85, 131 (2d Cir. 2017), cert. denied sub nom. Nomura Sec. Int’l, Inc. v. Fed.

Hous. Fin. Agency, 138 S. Ct. 2679 (2018), and cert. denied sub nom. Findlay v. Fed. Hous. Fin.

Agency, 138 S. Ct. 2697 (2018) (quoting H.R. Rep. No. 73–85, at 9 (1933)). This Court, in

BarChris, recognized “‘a sliding scale of liability’ among directors, ‘draw[ing] a distinction

between insiders and outsiders.’” WorldCom II, 2005 WL 638268, at *9 (citation omitted). “‘The

law is that an inside director with intimate knowledge of corporate affairs and of particular

transactions is expected to make a more complete investigation and to have more extensive

knowledge of the facts supporting the statement than is an outside director.’” Id. at *10 (citation

omitted); see also Laven, 695 F. Supp. at 812 (“As outside directors they were under a lesser

obligation to conduct a painstaking investigation than an inside director with an intimate

knowledge of the corporation.”).

       Indeed, an outside director is “not obliged to conduct an independent investigation into

the accuracy of all the statements contained in the registration statement.” Weinberger, 1990 WL

260676, at *4. Rather, an outside director can “rely upon the reasonable representations of

management, if his own conduct and level of inquiry were reasonable under the circumstances.”

Id. Outside directors may also rely on the work of experts who are more familiar with a

company’s finances and accounting. See Weinberger, 1990 WL 260676, at *4 (noting that




                                                25
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 31 of 42



outside director was “given comfort by the fact that the prospectus and the information in it were

reviewed by underwriters, counsel and accountants”); Laven, 695 F. Supp. at 811–12 (holding

that outside director could reasonably rely on independent audits and independent investigations

conducted by experts). “Delegation to others of the performance of acts which it is unreasonable

to require that the fiduciary shall personally perform is permissible. Especially is this true where

the character of the acts involves professional skill or facilities not possessed by the fiduciary

himself.” SEC Release No. 33-6335, 1981 WL 31062, at *14 (Aug. 6, 1981) (quoting H.R. Rep.

No. 152, at 26 (1933)). This is meant “to avoid placing excessive burdens on the issuer’s

directors.” Id. at *15.

        If outside directors were expected to independently ensure the accuracy of all of the

information a company discloses to the public, corporate governance would be impeded and

companies would have far more difficulty recruiting qualified board members. See In re Enron

Corp. Sec., Derivative & “ERISA” Litig., 236 F.R.D. 313, 318 n.6 (S.D. Tex. 2006), rev’d and

remanded on other grounds sub nom. Regents of Univ. of Ca. v. Credit Suisse First Bos. (USA),

Inc., 482 F.3d 372 (5th Cir. 2007); Bernard S. Black et al., Outside Director Liability: A Policy

Analysis, 162 J. Institutional & Theoretical Econ. 5, 17–19 (2006). “The extensive precautions

[board members] would adopt in response could well stifle risky business initiatives capable of

delivering positive risk-adjusted returns to investors” and “could delay decisions and encumber

board decision-making to such a degree that valuable business opportunities are lost.” Black et

al., supra, at 17–18. Moreover, “the supply of good outside directors should decline in response

to an increase in liability risk.” Id. at 18. As a result, board fees would need to be increased

considerably to compensate board members for the additional legal risk and time commitment

they would take on. Id. at 18–19. Accordingly, courts have consistently held that outside




                                                  26
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 32 of 42



directors should be held to less exacting standards of diligence than other parties. See

Weinberger, 1990 WL 260676, at *4; Laven, 695 F. Supp. at 811–12.

       A.      The Outside, Non-Management Directors Conducted a Reasonable
               Investigation of ARCP’s Financial Statements and Registration Statements

       There is no issue of material fact that the Outside, Non-Management Directors exercised

appropriate diligence in reviewing and approving the Registration Statements.

       First, the Outside, Non-Management Directors are accomplished professionals who had

substantial relevant board experience in the industry that helped inform them in the discharge of

their duties as ARCP directors. Statement of Facts § A. The Outside, Non-Management Directors

familiarized themselves with ARCP and its operations by reviewing past filings, speaking with

management and directors, and asking questions about the Company. Id. § C(3)(a).

       Second, the record shows that the Outside, Non-Management Directors received and

reviewed drafts of Registration Statements in advance of the Board meetings at which those

documents were considered. Id. § C(1). To the extent the Outside, Non-Management Directors

had questions about these Registration Statements, they asked questions of ARCP’s

management, their fellow directors, or the external advisors. Id.

       Third, the Outside, Non-Management Directors conducted a reasonable investigation of

the non-expertised portions of the financial statements incorporated by reference into the

Registration Statements. The Board received and reviewed drafts of the Annual and Quarterly

Reports that were incorporated into the Registration Statements by reference. Id. § C(2). The

Board retained and relied upon Grant Thornton to assist the Board in its review. Id. § C. Each

quarter, Grant Thornton conducted a review of the quarterly financial results and Form 10-Q and

reported its findings to the Board. Id. Grant Thornton consistently reported that there were “no

concerns” and no “material errors” in these financial statements. Id. § C(2). Grant Thornton



                                                 27
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 33 of 42



provided clean opinions and concluded that the Audit Committee conducted appropriate

oversight of ARCP’s accounting and reporting. Id. §§ B, C(2). The one time that Grant Thornton

identified a “significant deficiency,” demonstrating its diligence and confirming the

appropriateness of the Outside, Non-Management Directors’ reliance on its work, the Company

promptly remediated the issue. Id. § C(2). To the extent the Outside, Non-Management Directors

had questions about the Annual and Quarterly Reports, they asked questions of ARCP’s

management, their fellow directors, or Grant Thornton. Id.

       Fourth, during Board meetings, the Company’s management and external advisors made

presentations regarding ARCP’s business, its Annual and Quarterly Reports, ARCP’s financial

statements, the proposed transactions and offerings, the content of the related Registration

Statements, the financial analyses that had been carried out, and internal controls and auditing

procedures. Id. §§ C(1)–(2). Directors asked questions of ARCP’s management, the auditors

from Grant Thornton, and other experts to ensure that the directors fully understood the

transactions and the related Registration Statements. Id. § C(1). Indeed, the Outside, Non-

Management Directors made sure that all of their questions had been “asked and answered”

before they allowed management to file any documents with the SEC. Id.

       Fifth, the Outside, Non-Management Directors reasonably relied on advice from

competent and well-respected auditors and other experts in connection with these Registration

Statements. Id. § C. The Board members employed Grant Thornton to provide comfort letters to

the Company in connection with the offerings at issue here, id., which gave the Outside, Non-

Management Directors further assurances that ARCP’s interim financials and Registration

Statements were accurate, see Picard Chemical Inc. Profit Sharing Plan v. Perrigo Co., 1998

WL 513091, at *15 (W.D. Mich. June 15, 1998) (considering comfort letters to be one of several




                                                28
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 34 of 42



relevant factors in evaluating an underwriter’s diligence), as amended (June 25, 1998); Int’l

Rectifier, 1997 WL 529600, at *8 (same); Phillips v. Kidder, Peabody & Co., 933 F. Supp. 303,

323 (S.D.N.Y. 1996) (same), aff’d, 108 F.3d 1370 (2d Cir. 1997). As part of their review

procedures in connection with issuing a comfort letter, Grant Thornton would review interim

financial information, inquire of ARCP management responsible for financial and accounting

matters, compare financial figures in various documents to ensure that they were consistent, and

prove the arithmetic accuracy of certain figures. Statement of Facts § C. Grant Thornton would

also recompute AFFO and compare the AFFO amounts reported in ARCP’s public filings with

those in the Company’s internal records to identify any discrepancies. Id.

       Sixth, nothing in the record shows that the Outside, Non-Management Directors were

presented with information that was inconsistent with the information they had acquired from

management, Grant Thornton, and other professionals retained by the Board concerning the

accuracy of ARCP’s financial statements with respect to the issues underlying the Section 11

claims. Nor is there any evidence that the Outside, Non-Management Directors received any

information suggesting that professionals and advisors like Grant Thornton were exercising

anything other than the appropriate level of care in connection with conducting their work.

       Seventh, the Outside, Non-Management Directors attended regular Board meetings at

which ARCP management discussed ARCP’s business, and the Board met more frequently in

connection with proposed transactions, such as the acquisitions of ARCT IV and Cole. Id.

§§ C(1)–(2).

       Eighth, the Outside, Non-Management Directors oversaw ARCP’s internal controls and

even sought to implement more robust systems for reviewing ARCP’s financial reporting and

discovering errors in the Company’s public filings. Id. § C(3)(b). For example, the Outside, Non-




                                                29
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 35 of 42



Management Directors added Mr. Frank, an experienced public company auditor, to the Board,

and the Audit Committee revised ARCP’s internal complaints policy to enable employees to file

complaints regarding the Company’s accounting and internal controls through an independent

third-party administrator. Id. Each year, Grant Thornton expressly concluded that the Company

and its Audit Committee “maintained, in all material respects, effective internal control over

financial reporting.” Id. § B.

       Finally, the record is clear that when the Outside, Non-Management Directors did learn

information raising concerns about ARCP’s financial statements in September 2014, they did

precisely what diligent directors would do in such a situation—they initiated a prompt and

thorough independent investigation with the assistance of legal counsel and forensic accountants.

Id. § D. Ultimately, the Outside, Non-Management Directors reported the results of the

investigation to ARCP’s shareholders and took appropriate remedial actions. Id.

       In short, there is no issue of material fact as to whether the Outside, Non-Management

Directors took reasonable steps in connection with the diligence of the non-expertised portions of

the Registration Statements. Accordingly, they are entitled to summary judgment with respect to

the alleged misstatements and omissions in the non-expertised portions of the Registration

Statements.

       B.      Case Law Confirms that the Outside, Non-Management Directors’
               Investigation Was Reasonable

       The Weinberger decision is directly on point. There, as here, the outside director “was

reasonably familiar with the company’s business and operations.” 1990 WL 260676, at *4.

There, as here, the outside director “regularly attended board meetings at which the board

discussed every aspect of the company’s business.” Id. There, as here, the outside director

“reviewed the company’s financial statements” and “was involved with various company



                                                30
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 36 of 42



decisions.” Id. There, as here, the outside director reviewed “drafts of the registration statement

and saw nothing suspicious or inconsistent with the knowledge that he had acquired as a

director” and “discussed certain aspects of the registration statement with management.” Id. The

court found that the outside director had no duty to ask management about specific

representations in the prospectus “so as long as the prospectus statements were consistent with

the knowledge of the company which he had reasonably acquired in his position as director.” Id.

Accordingly, the court held that the outside director had conducted a reasonable investigation

and was entitled to summary judgment on his due diligence defense. Id. at *4–5.

       Indeed, this holding in Weinberger is practically necessary and fundamental to service by

outside directors on boards. An outside director cannot be charged with verifying or asking

questions about every fact, financial figure, or representation in an often thick prospectus. See

Black et al., supra, at 17–19. If that kind of diligence was required, companies would have

tremendous difficulty attracting qualified outside directors to serve on their boards. Id. That has

never been the diligence standard for outside directors. Instead, Section 11 simply requires

outside directors to attend regular board meetings, review the registration statements, look for

any statements that are suspicious or inconsistent with the directors’ knowledge, and discuss any

questions with management or other advisors. Weinberger, 1990 WL 260676, at *4–5.

       In re Avant-Garde Computing, Inc. Securities Litigation is similarly instructive. 1989 WL

103625, at *7–9 (D.N.J. Sept. 5, 1989). There, as here, the outside director participated in “Board

meetings prior to the offering and several independent conversations with other Board members”

in which the proposed public offering was discussed. Id. at *8. There, as here, the outside

director was aware that the company’s outside accountants “had examined [the company’s]

financial statements and that the accounting firm found they consistently were in conformity




                                                 31
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 37 of 42



with generally accepted accounting principles.” Id. There, as here, the outside director “received

and reviewed a draft preliminary prospectus.” Id. There, as here, the outside director

“interviewed company personnel, including members of senior management,” and became

familiar with the company’s operations “to assure himself that, as an outside director, he

understood [the company’s] business.” Id. The court found that plaintiffs had failed to show that

the outside director’s due diligence was inadequate, that he lacked “an honest belief in the truth

of the financial statements in question, or that he behaved recklessly in his consideration

thereof.” Id. at *9. Accordingly, the court held that the outside director was entitled to summary

judgment on his due diligence defense. Id.

       The cases that have denied outside directors relief are easily distinguishable from the

instant case. In BarChris, for example, one of the outside directors only “glanced at [the

registration statement] briefly,” “did not read it thoroughly,” and “made no investigation of [its]

accuracy.” 283 F. Supp. at 688. Another outside director spent “about ten minutes” reading the

first version of the registration statement and subsequently signed the signature sheet without

reviewing the final version. Id. at 689. A third outside director was held to a higher standard than

others because he drafted the registration statement. Id. at 689–90. “As the director most directly

concerned with writing the registration statement and assuring its accuracy, more was required of

him in the way of reasonable investigation than could fairly be expected of a director who had no

connection with this work.” Id. at 690. The court noted that “[t]o require an audit would

obviously be unreasonable,” but in drafting the statement, the director was required to check

matters that were “easily verifiable.” Id. Similarly, the fourth outside director served as both an

underwriter and outside director to the company. Id. at 692. Because these individuals failed to




                                                 32
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 38 of 42



take investigatory actions commensurate with their close relationships with the company, the

court held that they were not entitled to the due diligence defense. Id. at 692, 697.

       In this case, the Outside, Non-Management Directors spent substantial time reviewing the

Registration Statements and underlying financials. As the record shows, drafts of the Annual and

Quarterly Reports and Registration Statements were sent to the Board and the Audit Committee

in advance of their meetings, and the Outside, Non-Management Directors reviewed those drafts.

Statement of Facts §§ C(1)–(2). The Board and Audit Committee then met to discuss the

proposed filings. Id. Those meetings often included presentations from Grant Thornton on

ARCP’s internal controls and auditing procedures, and undisputed deposition testimony shows

that the Outside, Non-Management Directors were active in questioning Grant Thornton and

management about ARCP’s accounting methods and financial statements. Id. Unlike in

BarChris, none of the Outside, Non-Management Directors were involved in drafting the

Registration Statements or underlying financial statements, and none of them served as

underwriters to ARCP. ¶ 27.

       WorldCom II is also inapposite. There, the court held that there was a disputed fact as to

whether the chairman of the board of directors was an inside or outside director and therefore

refused to grant summary judgment on his due diligence defense. 2005 WL 638268, at *12. In

presenting his defense, the chairman “emphasized his ‘intelligent and well-reasoned reliance’ on

his fellow directors, experts, and professionals who were in the position to evaluate WorldCom,

and his review of the materials management gave to the Board.” Id. The court stated that

“reliance on management’s presentations to the Board, after a careful examination of the

materials provided to the Board, may suffice in some cases.” Id. But the chairman “ha[d] not

shown that he conducted any sort of investigation, much less a reasonable investigation in light




                                                 33
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 39 of 42



of all relevant circumstances.” Id. Thus, there were “questions as to whether it was incumbent on

[the chairman] to engage in a more active dialogue with management and perhaps even with the

Company’s auditors and underwriters.” Id.

       As an initial matter, the regulatory and corporate governance landscapes have

dramatically transformed since the WorldCom and the Enron scandals of the early 2000s. The

Sarbanes-Oxley Act of 2002 now requires management to maintain an adequate internal control

structure and procedures for financial reporting. See 15 U.S.C. § 7262(a). The Act also requires

companies to assess the effectiveness of their internal control structures and financial reporting

procedures at the end of each fiscal year. Id. As a result, companies have developed far more

robust control environments, and “internal controls play a more direct role in the work of

auditors.” Merrill Lynch & Co. v. Allegheny Energy, Inc., 229 F.R.D. 441, 448 n.10 (S.D.N.Y.

2004); accord Stephen Wagner & Lee Dittmar, The Unexpected Benefits of Sarbanes-Oxley,

Harv. Bus. Rev., Apr. 2006, at 135 (“A focus on the control environment helps ensure that the

controls themselves are the second and third lines of defense, not the first. Employees who have

been made to understand that it’s not all right to strike side deals with customers, to recognize

revenue prematurely, to conceal possible conflicts of interest, or to look the other way when

these types of activities are going on won’t be busy circumventing the control system at every

turn.”). In this context, outside directors—like auditors—may rely more on internal controls to

ensure that a company’s financial statements and other reporting are accurate—and here, Grant

Thornton repeatedly confirmed to the Outside Non-Management Directors that the company’s

internal controls were adequate and that the Audit Committee was doing its job in overseeing

those controls.




                                                 34
       Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 40 of 42



       Furthermore, in contrast to WorldCom II, where the chairman had not shown that he

carried out any kind of investigation, here the Outside, Non-Management Directors were diligent

in their oversight of the Company and conducted investigations into the accuracy of ARCP’s

Registration Statements. The Outside, Non-Management Directors regularly attended Board

meetings in which the Board and management discussed all aspects of ARCP’s business, and the

Outside, Non-Management Directors were involved in various company decisions. Statement of

Facts §§ C(1)–(2). Undisputed testimony shows that the Outside, Non-Management Directors

reviewed drafts of ARCP’s Annual and Quarterly Reports and its Registration Statements and

saw nothing suspicious or inconsistent with the information they had acquired as directors. Id.

§ C. Moreover, the Outside, Non-Management Directors engaged in “active dialogue with

management” and “with the Company’s auditors and underwriters.” WorldCom II, 2005 WL

638268, at *12; see Statement of Facts § C. These efforts fulfilled the Outside, Non-Management

Directors’ obligations to the Company and its investors.

                                        CONCLUSION

       The undisputed record demonstrates that the Outside, Non-Management Directors

reasonably relied on Grant Thornton’s audits of the expertised portions of the Registration

Statements and that the Outside, Non-Management Directors’ investigation into the non-

expertised portions was reasonable and diligent. As a matter of law, they cannot be liable for

violating Section 11 of the Securities Act. Summary judgment should be entered in favor of the

Outside, Non-Management Directors on Counts I–VI of the Third Amended Complaint.




                                                35
      Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 41 of 42



Dated: February 8, 2019            Respectfully submitted,



                                   WEIL, GOTSHAL & MANGES LLP



                                   By:    Richard W. Slack
                                          Richard W. Slack
                                          Christopher L. Garcia
                                          Evert J. Christensen, Jr.
                                          Adam J. Bookman
                                          Aaron J. Curtis

                                   767 Fifth Avenue
                                   New York, New York 10153
                                   (212) 310-8000 (Telephone)
                                   (212) 310-8007 (Fax)
                                   richard.slack@weil.com
                                   christopher.garcia@weil.com
                                   evert.christensen@weil.com
                                   adam.bookman@weil.com
                                   aaron.curtis@weil.com

                                   Attorneys for Defendants Thomas A. Andruskevich,
                                   Leslie D. Michelson, Edward G. Rendell, and
                                   William G. Stanley




                                     36
        Case 1:15-mc-00040-AKH Document 653 Filed 02/08/19 Page 42 of 42



                                     APPENDIX A

Count       Offering      Registration Statements       Incorporated by     Directors on
                                                           Reference           Board
I       July 23, 2013    Form S-3ASR filed Mar.       2012 Form 10-K;      Michelson;
        Offering of 3%   13, 2013; Prospectus         Q1 2013 Form 10-Q.   Rendell.
        Senior Notes     Supplements dated July 23
                         and 25, 2013; Free Writing
                         Prospectus (term sheet
                         filed July 24, 2013).
II      Dec. 4, 2013     Form S-3ASR filed Mar.       2012 Form 10-K;      Michelson;
        Offering of 3%   13, 2013; Prospectus         Q1 2013 Form 10-Q;   Rendell.
        Senior Notes     Supplements dated Dec. 5     Q2 2013 Form 10-Q;
                         and 6, 2013; Free Writing    Q3 2013 Form 10-Q.
                         Prospectus dated Dec. 5,
                         2013.
III     Dec. 4, 2013     Form S-3ASR filed Mar.       2012 Form 10-K;      Michelson;
        Offering of      13, 2013; Prospectus         Q1 2013 Form 10-Q;   Rendell.
        3.75% Senior     Supplements dated Dec. 5     Q2 2013 Form 10-Q;
        Notes            and 6; Free Writing          Q3 2013 Form 10-Q.
                         Prospectus dated Dec. 5,
                         2013.
IV      ARCT IV          Form S-4 dated Dec. 3,       2012 Form 10-K;      Michelson;
        Merger           2013; Proxy                  Q1 2013 Form 10-Q;   Rendell.
                         Statement/Prospectus dated   Q2 2013 Form 10-Q;
                         Dec. 4, 2013.                Q3 2013 Form 10-Q.
V       Cole Merger      Form S-4 dated Dec. 23,      2012 Form 10-K;      Michelson;
                         2013; Joint Proxy            Q1 2013 Form 10-Q;   Rendell.
                         Statement/Prospectus dated   Q2 2013 Form 10-Q;
                         Dec. 23, 2013.               Q3 2013 Form 10-Q.
VI      May 21, 2014     Form S-3ASR filed Mar.       2012 Form 10-K;      Michelson;
        Offering of      13, 2013; Preliminary        2013 Form 10-K;      Rendell;
        Common Stock     Prospectus filed May 21,     Q1 2014 Form 10-Q.   Stanley;
                         2013; Prospectus                                  Andruskevich.
                         Supplement filed May 23,
                         2014.




                                           37
